Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vitran reports 2009 first quarter results << REMINDER: Vitran management will conduct a conference call and webcast tomorrow, April 23, at 11:00 a.m. ET, to discuss the Company's 2009 first quarter results Conference call dial-in: 1-800-732-1073 or 416-644-3419 (International) Live Webcast: www.vitran.com (select "Investor Relations") >> TORONTO, April 22 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, today announced financial results for the first quarter of 2009, the three-month period ended March 31, 2009 (all figures reported in $U.S.). Vitran reported a net loss of $2.4 million, or $0.17 per diluted share, on revenues of $139.6 million for the quarter ended March 31, 2009. In the comparable 2008 three-month period, the Company achieved net income of $1.1 million, or $0.08 per diluted share on revenue of $177.5 million. The fluctuation in fuel surcharge and foreign exchange on Vitran's Canadian operations accounted for $22 million of the revenue decline for the first quarter of 2009 compared to the first quarter of 2008. "The economic environment put enormous pressure on activity levels and margins in the first quarter of 2009 compared to 2008. Although Vitran posted a loss for the first quarter of 2009, it was a sequential quarterly improvement compared to the fourth quarter of 2008," stated Vitran President and Chief Executive Officer Rick Gaetz. "Our U.S. LTL operating integration was substantially completed in the fourth quarter of 2008 and started to bear fruit in the current quarter. Costs were taken out of the operation and inter-regional sales opportunities materialized as we predicted. "The economic environment remains very demanding, but we continue to modify our LTL operating structure to reduce costs and expand Vitran's market share. We are experiencing sequential improvements in daily activity levels every month this year. Our Logistics business performed well in the quarter despite continued downward pressures on the North American retail economy. "Our Logistics segment commenced a new 200,000 sqft dedicated distribution facility in California supporting a long standing client of the Company's. This increases the total square footage under management to over 2 million square feet. The launch was successful and we look forward to the new business contributing to our financial results in the months ahead," concluded Mr. Gaetz. Segmented Results The LTL (less-than-truckload) segment posted a loss from operations for the 2009 first quarter of $2.7 million, with an OR (operating ratio) of 102.3% compared to income from operations of $2.1 million and an OR of 98.6% in the comparable period a year ago. In the comparable first quarters shipments and tonnage declined 13% and 14% respectively in the LTL segment. More importantly, the LTL segment posted a positive operating ratio of 99.5% for the month of March 2009. Vitran Logistics posted income from operation of $0.4 million and an OR of 97.4% in the first quarter of 2009 compared to income from operations of $0.7 million and OR of 96.4% in the first quarter of 2008. The Truckload segment achieved income from operations during the three-month period of $192,000, compared to $379,000 in 2008, and the TL OR was 97.6%, compared to an OR of 95.5% in the prior year period. About Vitran Corporation Inc. Vitran Corporation Inc. is a North American group of transportation companies offering less-than-truckload, logistics, truckload, and freight brokerage services. To find out more about Vitran Corporation Inc. (NASDAQ:VTNC, TSX:VTN), visit the website at www.vitran.com. This press release contains forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. Forward-looking statements may be generally identifiable by use of the words "believe", "anticipate", "intend", "estimate", "expect", "project", "may", "plans", "continue", "will", "focus should" "endeavor" or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on current expectations and are naturally subject to uncertainty and changes in circumstances that may cause actual results to differ materially from those expressed or implied by such forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause Vitran's actual results, performance or achievements to differ materially from those projected in the forward-looking statements. Factors that may cause such differences include, but are not limited to, technological change, increases in fuel costs, regulatory changes, the general health of the economy, seasonal fluctuations, unanticipated changes in railroad capacities, exposure to credit risks, changes in labour relations and competitive factors. More detailed information about these and other factors is included in the annual MD&A on Form 10K under the heading "General Risks and Uncertainties." Many of these factors are beyond the Company's control; therefore, future events may vary substantially from what the Company currently foresees. You should not place undue reliance on such forward-looking statements. Vitran Corporation Inc. does not assume the obligation to revise or update these forward-looking statements after the date of this document or to revise them to reflect the occurrence of future unanticipated events, except as may be required under applicable securities laws. << (tables follow) Vitran Corporation Inc. Consolidated Balance Sheets (in thousands of United States dollars, US GAAP) Mar. 31, 2009 Dec. 31, 2008 (unaudited) (audited) Assets Current assets: Accounts receivable $ 65,808 $ 65,741 Inventory, deposits and prepaid expenses 11,751 12,063 Income and other taxes receivable 1,456 792 Deferred income taxes 1,935 1,877 80,950 80,473 Property and equipment 147,686 152,602 Intangible assets 12,648 13,279 Goodwill 16,880 17,057 Deferred income taxes 32,631 30,181 $ 290,795 $ 293,592 Liabilities and Shareholders' Equity Current liabilities: Bank overdraft $ 1,845 $ 3,912 Accounts payable and accrued liabilities 63,477 63,495 Current portion of long-term debt 17,464 16,925 82,786 84,332 Long-term debt 95,543 93,477 Other 4,089 4,540 Shareholders' equity: Common shares 77,500 77,500 Additional paid-in capital 3,759 3,525 Retained earnings 30,897 33,253 Accumulated other comprehensive loss (3,779) (3,035) 108,377 111,243 $ 290,795 $ 293,592 (Consolidated Statements of Income follows) Vitran Corporation Inc. Consolidated Statements Of Income (Unaudited) (in thousands of United States dollars except per share amounts, US GAAP) Three months Three months Ended ended Mar. 31, Mar. 31, 2009 2008 Revenue $ 139,635 $ 177,507 Operating expenses 137,462 170,021 Depreciation and amortization expense 5,027 5,560 142,489 175,581 Income (loss) from operations before undernoted (2,854) 1,926 Interest expense, net 2,196 2,130 Income (loss) from operations before income taxes (5,050) (204) Income (recovery) taxes (2,694) (1,338) Net income (loss) $ (2,356) $ 1,134 Basic and Diluted income (loss) per share - Net income (loss) $ (0.17) $ 0.08 Weighted average number of shares: Basic 13,498,159 13,465,357 Diluted 13,498,159 13,611,446 (Statements of Cash Flows follows) Vitran Corporation Inc. Consolidated Statements Of Cash Flows (Unaudited) (in thousands of United States dollars, US GAAP) Three months Three months ended ended Mar. 31, Mar. 31, 2008 2007 Cash provided by (used in): Operations: Net income (loss) $ (2,356) $ 1,134 Items not involving cash from operations: Depreciation and amortization expense 5,027 5,560 Deferred income taxes (2,320) (1,198) Share-based compensation expense 234 277 Loss (gain) on sale of property and equipment (429) 1 Change in non-cash working capital components (246) (1,113) (90) 4,661 Investments: Purchase of property and equipment (1,627) (7,108) Proceeds on sale of property and equipment 1,047 191 (580) (6,917) Financing: Revolving credit facility and bank overdraft 4,626 6,625 Repayment of long-term debt (2,268) (2,571) Repayment of capital leases (1,820) (2,241) Issue of Common Shares upon exercise of stock options - 178 538 1,991 Effect of translation adjustment on cash 132 265 Increase in cash and cash equivalents - - Cash and cash equivalent position, beginning of period - - Cash and cash equivalent position, end of period $ - $ - Change in non-cash working capital components: Accounts receivable $ (67) $ (7,671) Inventory, deposits and prepaid expenses 312 (401) Income and other taxes recoverable/payable (723) 1,131 Accounts payable and accrued liabilities 232 5,828 $ (246) $ (1,113) (additional financial information follows) Supplementary Segmented Financial Information (in thousands of United States dollars) (Unaudited) For the quarter ended March 31, 2009 Inc. from Revenue Operations OR% LTL 115,364 (2,684) 102.3 LOG 16,262 421 97.4 TL 8,009 192 97.6 For the quarter ended March 31, 2008 Inc. from Revenue Operations OR% LTL 149,415 2,137 98.6 LOG 19,760 720 96.4 TL 8,332 379 95.5 LTL SEGMENT - Statistical Information (Unaudited) For the quarter ended March 31, 2009 ($U.S.) LTL Q. over Q. Division % Change Revenue (000's) $ 115,364 (17.7)(x) No. of Shipments 853,668 (12.7) Weight (000's lbs) 1,276,668 (14.3) Revenue per shipment $ 135.14 (5.7)(x) Revenue per CWT $ 9.04 (3.9)(x) (x) All % changes have been normalized for the impact of foreign exchange fluctuation, period over period >> %SEDAR: 00004231E %CIK: 0000946823 /For further information: Richard Gaetz, President/CEO, Sean Washchuk, VP Finance/CFO, Vitran Corporation Inc., (416) 596-7664/ (VTNC VTN.) CO: Vitran Corporation Inc. CNW 16:15e 22-APR-09
